PER CURIAM.
Derek Marquis Fleming petitions this court for a writ of mandamus to compel the district court to order a response to his motion filed under Fed.R.Civ.P. 60(b), or, in the alternative, to act on his motion, which he filed on April 18, 2001. Mandamus is a drastic remedy, only to be granted in extraordinary circumstances, In re Beard, 811 F.2d 818, 826 (4th Cir.1987), and we find there has been no undue delay by the district court. Accordingly, although we grant leave to proceed in forma pauperis, we deny Fleming’s petition for writ of mandamus without prejudice to his right to refile if the district court fails to act expeditiously on his Rule 60(b) motion. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.